Name: 2008/962/EC: Commission Decision of 15 December 2008 amending Decisions 2001/405/EC, 2002/255/EC, 2002/371/EC, 2002/740/EC, 2002/741/EC, 2005/341/EC and 2005/343/EC in order to prolong the validity of the ecological criteria for the award of the Community eco-label to certain products (notified under document number C(2008) 8442) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: communications;  information technology and data processing;  marketing;  wood industry;  chemistry
 Date Published: 2008-12-19

 19.12.2008 EN Official Journal of the European Union L 340/115 COMMISSION DECISION of 15 December 2008 amending Decisions 2001/405/EC, 2002/255/EC, 2002/371/EC, 2002/740/EC, 2002/741/EC, 2005/341/EC and 2005/343/EC in order to prolong the validity of the ecological criteria for the award of the Community eco-label to certain products (notified under document number C(2008) 8442) (Text with EEA relevance) (2008/962/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 1980/2000 of the European Parliament and of the Council of 17 July 2000 on a revised Community eco-label award scheme (1), and in particular the second subparagraph of Article 6(1) thereof, After consulting the European Union Eco-Labelling Board, Whereas: (1) Commission Decision 2001/405/EC of 4 May 2001 establishing the ecological criteria for the award of the Community eco-label to tissue-paper products (2) expires on 4 May 2009. (2) Commission Decision 2002/255/EC of 25 March 2002 establishing ecological criteria for the award of the Community eco-label to televisions (3) expires on 31 March 2009. (3) Commission Decision 2002/371/EC of 15 May 2002 establishing the ecological criteria for the award of the Community eco-label to textile products (4) expires on 31 May 2009. (4) Commission Decision 2002/740/EC of 3 September 2002 establishing revised ecological criteria for the award of the Community eco-label to bed mattresses and amending Decision 98/634/EC (5) expires on 28 February 2009. (5) Commission Decision 2002/741/EC of 4 September 2002 establishing revised ecological criteria for the award of the Community eco-label to copying and graphic paper and amending Decision 1999/554/EC (6) expires on 28 February 2009. (6) Commission Decision 2005/341/EC of 11 April 2005 establishing the ecological criteria and the related assessment and verification requirements for the award of the Community eco-label to personal computers (7) expires on 30 April 2009. (7) Commission Decision 2005/343/EC of 11 April 2005 establishing the ecological criteria and the related assessment and verification requirements for the award of the Community eco-label to portable computers (8) expires on 30 April 2009. (8) Pursuant to Regulation (EC) No 1980/2000 a timely review has been carried out of the ecological criteria, as well as of the related assessment and verification requirements, established by those Decisions. (9) Given the different stages of the revision process for those Decisions, it is appropriate to prolong the periods of validity of the ecological criteria and the related assessment and verification requirements which they set out. The period of validity should be prolonged for a period of 7 months for Decisions 2002/255/EC and 2002/371/EC, for a period of 8 months for Decision 2001/405/EC, for a period of 10 months for Decision 2002/740/EC, for a period of 13 months for Decisions 2005/341/EC and 2005/343/EC, and for a period of 15 months for Decision 2002/741/EC. (10) Decisions 2001/405/EC, 2002/255/EC, 2002/371/EC, 2002/740/EC, 2002/741/EC, 2005/341/EC and 2005/343/EC should therefore be amended accordingly. (11) The measures provided for in this Decision are in accordance with the opinion of the Committee instituted by Article 17 of Regulation (EC) No 1980/2000, HAS ADOPTED THIS DECISION: Article 1 Article 3 of Decision 2001/405/EC is replaced by the following: Article 3 The ecological criteria for the product group tissue paper products , as well as the related assessment and verification requirements, shall be valid until 4 January 2010. Article 2 Article 4 of Decision 2002/255/EC is replaced by the following: Article 4 The ecological criteria for the product group televisions , as well as the related assessment and verification requirements, shall be valid until 31 October 2009. Article 3 Article 5 of Decision 2002/371/EC is replaced by the following: Article 5 The ecological criteria for the product group textile products , as well as the related assessment and verification requirements, shall be valid until 31 December 2009. Article 4 Article 5 of Decision 2002/740/EC is replaced by the following: Article 5 The ecological criteria for the product group bed mattresses , as well as the related assessment and verification requirements, shall be valid until 31 December 2009. Article 5 Article 5 of Decision 2002/741/EC is replaced by the following: Article 5 The ecological criteria for the product group copying and graphic paper , as well as the related assessment and verification requirements, shall be valid until 31 May 2010. Article 6 Article 3 of Decision 2005/341/EC is replaced by the following: Article 3 The ecological criteria for the product group personal computers , and the related assessment and verification requirements, shall be valid until 31 May 2010. Article 7 Article 3 of Decision 2005/343/EC is replaced by the following: Article 3 The ecological criteria for the product group portable computers , and the related assessment and verification requirements, shall be valid until 31 May 2010. Article 8 This Decision is addressed to the Member States. Done at Brussels, 15 December 2008. For the Commission Stavros DIMAS Member of the Commission (1) OJ L 237, 21.9.2000, p. 1. (2) OJ L 142, 29.5.2001, p. 10. (3) OJ L 87, 4.4.2002, p. 53. (4) OJ L 133, 15.5.2002, p. 29. (5) OJ L 236, 4.9.2002, p. 10. (6) OJ L 237, 5.9.2002, p. 6. (7) OJ L 115, 4.5.2005, p. 1. (8) OJ L 115, 4.5.2005, p. 35.